DETAILED ACTION
Claim Status
Claims 1-20 are pending and under current examination. 
Applicant’s amendments and remarks filed 12/09/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 17 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 

Response to Remarks regarding 112 over claim 17
Applicant argues that claim 17 provides that the alcohol is selected from the group consisting of ethanol and isopropanol. Ethanol is disclosed as present in each of the first composition at 15% and the second composition at 15% in Example I (page 12 lines 1-9 of the application, paras. [0057] and [0058] as published), and in the first spray solution at 10% of Example 2. Applicant notes that isopropanol is disclosed as present in the second composition (2.5%) in Example II (page 15 lines 1-6 of the application, para. [0065] as published). The above disclosures in the description appear to adequately support Claim 17.
Examiner respectfully submits that it is not disputed that isopropanol is present in the second composition as noted above at 2.5%. However, claim 17 depends from claim 16 which recites the first aqueous composition and second aqueous composition comprise the alcohol and claim 17 recites that the alcohol is selected from alcohol or isopropanol. Therefore, claim 17 suggests that the isopropanol can be present in either aqueous composition, whereas it appears that support for the isopropanol can only be found in the second aqueous solution. Examiner agrees that the ethanol is described as 

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 18 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 has been amended to recite that the first aqueous composition comprises about 10% or about 15% by weight ethanol. Ethanol is disclosed as being present in each of the first composition at 15% and the second composition at 15% in Example I (page 12 lines 1-9 of the application, paras. [0057] and [0058] as published), and in the first spray solution at 10% of Example 2. However, the recitation of “about” is considered new matter because it does not appear that the ethanol is disclosed in any ranges which support numerical values encompassing “about” 15% or “about” 10%. The specification does not use the term about for disclosing any numerical 

Allowable Subject Matter
The instant claims contain two reactant compounds that consist of a peroxide compound and iodine salt compound. Zhou’s aqueous compositions contain lactoperoxidase as a further reactant compound and similarly Markesberty (WO2019075176) requires an organic acid reactant compound. The instant claims are to the reactant compounds consisting of iodine salt with peroxide compound and thus the instant claims are free of the prior art. In view of the amendments to the claim and the Affidavit filed 12/09/2021, claims 1-16 and 19-20 are allowable. 

Conclusion
Applicant’s arguments/remarks are considered unpersuasive and amendments to the claims necessitated a new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SARAH ALAWADI/Primary Examiner, Art Unit 1619